UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6081


LARRY ARNOLD YOUNG,

                Plaintiff - Appellant,

          v.

D. THOMPSON, Correctional Officer; DURANKO, S.I.S. Technician;
D. SHAW, Lieutenant; UNKNOWN MAIL ROOM PERSONNEL; D. YOST,
I.S.O.,

                Defendants – Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:10-cv-00066-JPB-JSK)


Submitted:   May 26, 2011                 Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se.       Rita R. Valdrini,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry    Arnold    Young        seeks    to    appeal     the    district

court’s order adopting the magistrate judge’s recommendation and

denying his motion for entry of default judgment.                             This court

may    exercise    jurisdiction         only    over    final       orders,    28   U.S.C.

§ 1291 (2006), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2006);       Fed.     R.    Civ.    P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Young seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                          Accordingly, we

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral    argument       because    the    facts        and    legal    contentions      are

adequately      presented    in    the     materials         before    the     court   and

argument would not aid the decisional process.



                                                                               DISMISSED




                                           2